                                Case 19-11626-KG               Doc 709         Filed 12/30/19         Page 1 of 11


                                                    UNITED STATES BANKRUPTCY COURT
                                                      FOR THE DISTRICT OF DELAWARE

                                   (1)
In re: PES Holdings, LLC, et al.                                                                                              Case No. 19-11626 (KG)
            Debtors                                                                                                               Jointly Administered


                                                        MONTHLY OPERATING REPORT
                                                         November 1 - November 30, 2019



                                                                                                        Document        Explanation         Debtor
REQUIRED DOCUMENTS                                                                   Form No.           Attached         Attached          Statement
Schedule of Cash Receipts & Disbursements by Legal Entity                        MOR-1                      X
Bank Reconciliation (or copies of Debtor's bank reconciliations)                 MOR-1a                     X
Schedule of Professional Fees and Expenses Paid                                  MOR-1b                     X
Statements of Operations                                                         MOR-2                      X
Balance Sheet                                                                    MOR-3                      X
Status of Post Petition Taxes                                                                               X
Summary of Unpaid Post Petition Accounts Payable and Aging                       MOR-4                      X
Trade Accounts Receivable and Aging                                              MOR-5                      X
Debtor Questionnaire                                                             MOR-6                      X

I declare under penalty of perjury (28 U.S.C. Section 1746) that the information contained in this monthly operating report (including attached
schedules) is true and correct to the best of my knowledge, information and belief.


_______________________________________                                          December 30, 2019
Signature of Debtors                                                             Date
Rachel Celiberti
Chief Financial Officer


Notes:
(1) The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: PES Holdings, LLC
(8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES Administrative Services, LLC (3022); PES Energy Inc. (0661); PES
Intermediate, LLC (0074); PES Ultimate Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.


The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
unaudited and subject to future adjustment. Certain assumptions have been made as noted herein.




                                                                           1
                           Case 19-11626-KG              Doc 709         Filed 12/30/19        Page 2 of 11


                                             UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                                                  Case No. 19-11626 (KG)
           Debtors                                                                                                    Jointly Administered


General Notes

Debtor-in-Possession Financial Statements - The financial statements and supplemental information contained herein are
unaudited, preliminary, and may not comply with generally accepted accounting principles in the United States of America ("U.S.
GAAP") in all material respects. In addition, the financial statements and supplemental information contained herein represent the
financial information for the Debtors only. The Debtor's non-Debtor affiliates are not included in the financial statements or the
supplemental information contained herein.


Financial Accounting Standards Board ("FASB") Accounting Standards Codification 852 ("ASC 852") addresses accounting and
financial statement disclosure for entities that have filed petitions with the bankruptcy court and expect to reorganize as going concerns
under chapter 11 of the bankruptcy code. ASC 852 generally does not change the manner in which financial statements are prepared. It
does require, however, that the financial statements for periods subsequent to the filing of the chapter 11 petition distinguish transactions
and events that are directly associated with the reorganization from the ongoing operations of business.


The Debtors' financial statements contained herein have been prepared in accordance with the guidance in ASC 852. The unaudited
financial statements have been derived from the books and records of the Debtors. This information, however, has not been subject to
procedures that would typically be applied to financial information presented in accordance with U.S. GAAP, and upon the application
of such procedures, the Debtors believe that the financial information could be subject to changes, and these changes could be material.
The information furnished in this report includes primarily normal recurring adjustments, but does not include all of the adjustments that
would typically be made in accordance with U.S. GAAP.


The results of operations contained herein are not necessarily indicative of results that are expected from any other period or for the full
year and may not necessarily reflect the combined results of operations, financial position and cash flows of the Debtors in the future.


The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee.


Liabilities Subject to Compromise - As a result of the chapter 11 filing, the payment of pre-petition indebtedness is subject to
compromise or other treatment under a plan of reorganization. The determination of how liabilities will ultimately be settled and treated
cannot be made until the bankruptcy court approves a chapter 11 plan of reorganization. Accordingly, the ultimate amount of such
liabilities is not determinable at this time. ASC 852 requires pre-petition liabilities that are subject to compromise to be reported at the
amounts expected to be allowed, even if they may be settled for lesser amounts. The amounts currently classified as liabilities subject to
compromise are preliminary and may be subject to future adjustments depending on bankruptcy court actions, further developments with
respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims,
rejection of executory contracts, continued reconciliation and other events.




                                                                     2
                                                              Case 19-11626-KG                        Doc 709         Filed 12/30/19       Page 3 of 11


                                                                                           UNITED STATES BANKRUPTCY COURT
                                                                                            FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                                                                                                                                  Case No. 19-11626 (KG)
             Debtors                                                                                                                                                                                  Jointly Administered

                                                                                                              MOR-1
                                                                                   Schedule of Cash Receipts & Disbursements by Legal Entity 1
                                                                                             November 1 through November 30, 2019
                                                                                                     (In thousands of dollars)
                                                                                                            (Unaudited)

                                                                                                                                                                              Philadelphia
                                                                                                                                                                                 Energy
                                                                                                                                                                                Solutions
                                                                     PES                          North Yard         PES                         PES      PES Ultimate        Refining and
                                                                   Holdings,   North Yard           Logistics, Administrative PES Energy Intermediate, Holdings,               Marketing
                                                                   LLC (19-     GP, LLC               L.P.      Services, LLC    Inc. (19-       LLC          LLC                 LLC                              Debtor
                                                                    11626)     (19-11627)          (19-11628)    (19-11629)       11630)      (19-11631)   (19-11632)          (19-11633) Eliminations           Group Total
Beginning Cash Bank Balance at Petition Date                   $            - $          -        $     57,690 $             - $           - $          - $          -        $     43,641 $         -           $ 101,332
  Receipts                                                                  0            -               7,019               -             -            -            -                 144           -                 7,163
  Operating Disbursements                                                  (0)           -                (100)              -             -            -            -             (47,731)          -               (47,830)
  Professional Fees                                                         -            -                    -              -             -            -            -                (692)          -                  (692)
  Debt Service                                                              -            -                    -              -             -            -            -                    -          -                     -
  Other                                                                     -            -                    -              -             -            -            -                    -          -                     -
Net Cash Flow                                                  $               -   $          -   $     6,919     $         -   $          -   $           -   $          -   $    (48,279) $            -       $   (41,359)

  DIP Draws                                                                 -                 -              -              -              -               -              -             -                -                 -
  Intercompany Receipts / (Disbursements)                               7,696                 -        (64,609)             -              -               -              -        56,914                -                 0
Ending Cash Bank Balance (incl. Restricted Cash) 2,3           $        7,696      $          -   $          -    $         -   $          -   $           -   $          -   $    52,276    $           -       $    59,972


 Notes:
      1   The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is unaudited and subject to future adjustment.
      2   Included in the PES Holdings, LLC entity cash balance is $7.7 million of funds held for the SOA Secured Parties' Cash Collateral as defined in the Final DIP order (docket No. 580) in account
          ending 5076. These funds are classified as "Restricted Cash" on the balance sheet as they are held for the ICBCS extraction effort, pursuant to the Global Term Sheet which is attached as Exhibit C
          to the final DIP order (docket no. 580-5); limiting the Debtor's ability to use such funds.
      3   The PESRM account ending in 2116 has a balance of $527 thousand related to the purchase card account collateral which is classified as a prepaid expense on the balance sheet.




                                                                                                                  3
                                                 Case 19-11626-KG                       Doc 709            Filed 12/30/19                Page 4 of 11

                                                                                UNITED STATES BANKRUPTCY COURT
                                                                                 FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                                                                                                                      Case No. 19-11626 (KG)
              Debtors                                                                                                                                                                     Jointly Administered

                                                                                                MOR-1a
                                                                Statement with respect to Bank Account Reconciliations, Bank Statements
                                                                                   and Cash Disbursements Journal
                                                                                   For the month of November 2019
                                                                                        (In thousands of dollars)
                                                                                               (Unaudited)


Bank Account Reconciliations & Cash Disbursement Journals

The Debtors affirm that bank reconciliations are prepared for all of their open and active bank accounts on a monthly basis. The Debtors affirm that within their financial accounting systems, check registers
and/or disbursement journals are maintained for each disbursement account.

Bank Statements

The Debtors affirm that bank statements for all of their open and active bank accounts are retained by the Debtors.



The Debtors affirm that the following bank accounts were opened during the current reporting period.

Bank/Institution                                               Account Type                                            Date Opened                            Last 4 Digits of Account #      Ending Balance
Bank of America Merrill Lynch                              Demand Deposit Account                                     November 7, 2019                                   5076

Support Schedule to MOR-1 (Cash-End of Month by Debtor and Bank Account)


                                                                                                                                                                                               In thousands of
                Bank/Institution                                Account Type                                            Legal Entity                          Last 4 Digits of Account #            dollars
Bank of America Merrill Lynch                                 Master Account                  Philadelphia Energy Solutions Refining and Marketing LLC                   3480                  $        50,281
Bank of America Merrill Lynch                                 Customer Draft                  Philadelphia Energy Solutions Refining and Marketing LLC                   3503                                -
Bank of America Merrill Lynch                      Non-Draft Accounts Receivable Account      Philadelphia Energy Solutions Refining and Marketing LLC                   3493                                -
Bank of America Merrill Lynch                        Controlled Disbursement Account          Philadelphia Energy Solutions Refining and Marketing LLC                   8997                                -
Bank of America Merrill Lynch 1                      Employee Purchase Card Account           Philadelphia Energy Solutions Refining and Marketing LLC                   2116                              527
Bank of America Merrill Lynch                             Utility Escrow Account              Philadelphia Energy Solutions Refining and Marketing LLC                   2044                              980
Bank of America Merrill Lynch                            Demand Deposit Account               Philadelphia Energy Solutions Refining and Marketing LLC                   4919                              488
Bank of America Merrill Lynch                             Concentration Account                               North Yard Logistics, L.P.                                 7842                                -
Bank of America Merrill Lynch                        Controlled Disbursement Account                          North Yard Logistics, L.P.                                 9557                                -
Bank of America Merrill Lynch                            Demand Deposit Account                                  PES Holdings, LLC                                       2930                                -
Bank of America Merrill Lynch                            Demand Deposit Account                                  PES Holdings, LLC                                       5076                            7,696
Total Bank Account Cash                                                                                                                                                                        $        59,972
Outstanding Checks                                                                                                                                                                                         (78)
Total Book Cash                                                                                                                                                                                $        59,894

                      Notes:
                            1   Included in Prepaid Expenses and Other Current Assets on the debtor balance sheets presented on Schedule MOR-3.



                                                                                                       4
                                                   Case 19-11626-KG             Doc 709       Filed 12/30/19    Page 5 of 11


                                                                    UNITED STATES BANKRUPTCY COURT
                                                                     FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                                                                                    Case No. 19-11626 (KG)
           Debtors                                                                                                                                      Jointly Administered

                                                                                      MOR-1b
                                                                  Schedule of Professional Fees and Expenses Paid
                                                              For the Period Petition Date through November 30, 2019
                                                                              (In thousands of dollars)
                                                                                    (Unaudited)

                                                                                                                                               Cumulative
                                                                                              Amounts Paid this Period                Amount Paid Since Petition Date
              1
Professional                                Role                                          Fees       Expenses         Total           Fees       Expenses        Total
Kirkland & Ellis LLP                        Debtors' Counsel                          $          - $           - $            -   $      2,834 $        49 $        2,882
Pachulski Stang Ziehl & Jones               Debtors' Local DE Counsel                            -             -              -              -            -              -
Alvarez & Marsal                            Debtors' Financial Advisor                           -             -              -            873          55             928
PJT Partners                                Debtors' Investment Banker                           -             -              -              -            -              -
Mark L. Farley, PC                          Debtors' Special Investigation Counsel             650           42             692            650          42             692
Omni Management Group, Inc.                 Debtors' Claims Agent                                -             -              -             37          80             117
Tax Advisory Services Group, LLC            Debtors' Tax Advisor                                 -             -              -              -            -              -
                                                                                                 -             -
Total                                                                                 $         650   $        42   $      692    $     4,394   $       226   $       4,619

Notes:
 1
     Payments to ordinary course professionals are not included in MOR-1b.




                                                                                          5
                                                                      Case 19-11626-KG                      Doc 709             Filed 12/30/19                Page 6 of 11


                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                                                       FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                                                                                                                                                          Case No. 19-11626 (KG)
              Debtors                                                                                                                                                                                                         Jointly Administered

                                                                                                                      MOR-2
                                                                                                            Statements of Operations 1
                                                                                             For the Period Petition Date through November 30, 2019
                                                                                                             (In thousands of dollars)
                                                                                                                    (Unaudited)

                                                                                                                                                                                                    Philadelphia
                                                                                                                                                                                                      Energy
                                                                                                                       PES                              PES                                          Solutions
                                                                                   North Yard GP, North Yard       Administrative                  Intermediate,   PES Ultimate                     Refining and
                                                               PES Holdings,            LLC       Logistics, L.P. Services, LLC     PES Energy         LLC        Holdings, LLC                    Marketing LLC                       Debtor
                                                               LLC (19-11626)        (19-11627)     (19-11628)      (19-11629)    Inc. (19-11630)   (19-11631)      (19-11632)                       (19-11633)    Eliminations      Group Total
Revenues                                                       $           -       $            - $             - $             - $             - $             - $            -                   $       81,233 $             -    $    81,233
  Direct Operating Expenses                                                 -                   -            (828)              -               -               -              -                         (285,249)              -       (286,077)
  Depreciation and Amortization Expense                                     -                   -          (1,484)              -               -               -              -                          (18,488)              -        (19,972)
  General & Administrative Expenses                                         -                   -            (534)              -               -               -              -                          (27,237)              -        (27,771)
  Insurance Recovery                                                        -                   -               -               -               -               -              -                           32,472               -         32,472
Operating Income (Loss)                                         $              -   $              -   $        (2,846) $               -   $              -   $              -   $             -   $      (217,269) $           -    $   (220,115)

  Interest Expenses, Net of Amount Capitalized                          (40,894)                  -                  -                 -                  -                  -                 -            (8,625)             -         (49,519)
  Other Income (Expense), net                                                 -                   -                  -                 -                  -                  -                 -           (23,377)             -         (23,377)
Income (Loss) Before Income Taxes                               $       (40,894) $                -   $        (2,846) $               -   $              -   $              -   $             -   $      (249,271) $           -    $   (293,011)

  Income Tax Benefit (Expense)                                                 -                  -                  -                 -                  -                  -                 -                 (42)           -             (42)
Net Income (Loss)                                               $       (40,894) $                -   $        (2,846) $               -   $              -   $              -   $             -   $      (249,313) $           -    $   (293,053)

  Income Attributable to Non-Controlling Interest                              -                  -                  -                 -                  -                  -                 -                   -            -               -

Net (Loss) Income Attributable to Debtors                       $       (40,894) $                -   $        (2,846) $               -   $              -   $              -   $             -   $      (249,313) $           -    $   (293,053)

 Notes:
      1   The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is unaudited and subject to future adjustment.




                                                                                                                            6
                                                           Case 19-11626-KG                          Doc 709              Filed 12/30/19                  Page 7 of 11


                                                                                               UNITED STATES BANKRUPTCY COURT
                                                                                                FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                                                                                                                                                 Case No. 19-11626 (KG)
                Debtors                                                                                                                                                                                              Jointly Administered

                                                                                                                  MOR-3
                                                                                                                             1
                                                                                                              Balance Sheets
                                                                                                         As of November 30, 2019
                                                                                                         (In thousands of dollars)
                                                                                                                (Unaudited)

                                                                                                                                                                                         Philadelphia
                                                                                                                                                                                            Energy
                                                                                                                   PES                                 PES                                 Solutions
                                                                         North Yard GP, North Yard            Administrative                      Intermediate,      PES Ultimate       Refining and
                                                     PES Holdings,            LLC       Logistics, L.P.       Services, LLC       PES Energy           LLC           Holdings, LLC     Marketing LLC                           Debtor
                                                                                                                                                                                                                    2
                                                     LLC (19-11626)        (19-11627)     (19-11628)            (19-11629)      Inc. (19-11630)     (19-11631)         (19-11632)         (19-11633)    Elimination          Group Total
  Cash and Cash Equivalents                          $           -       $            - $             -       $            -    $             -   $            -     $            -    $        51,671 $              -      $   51,671
  Trade Accounts Receivable                                      -                    -               -                    -                  -                -                  -                 107               -              107
  Accounts Receivable - Other                                    -                    -               -                    -                  -                -                  -               6,339               -            6,339
  Inventories 3                                                  -                    -               -                    -                  -                -                  -             59,275                -          59,275
  Prepaid Expenses and Other Current Assets                      -                    -               -                    -                  -                -                  -             41,009                -          41,009
  Restricted cash                                                -                    -               -                    -                  -                -                  -               7,696               -            7,696
Total Current Assets                                  $              -   $             -   $              -   $             -   $             -   $              -   $             -   $      166,097    $              -    $      166,097

  Property plant & equipment, net                                   -                  -            78,674                  -                 -                  -                 -          647,394                  -            726,068
  Environmental indemnification receivable                          -                  -                 -                  -                 -                  -                 -           22,192                  -             22,192
  Other long-term assets                                            -                  -                 -                  -                 -                  -                 -                -                  -                  -
  Inter-company receivable                                     35,367                  -             1,096                  -                 -                  -                 -           28,535            (64,998)                 -
  Investment in affiliates                                    330,315                  -                 -                  -                 -                  -                 -                -           (330,315)                 -
Total Assets                                          $       365,682    $             -   $        79,770    $             -   $             -   $              -   $             -   $      864,218    $      (395,313)    $      914,357

  Accounts payable                                    $             -    $             -   $              -   $             -   $             -   $              -   $             -   $         2,083   $              -    $        2,083
  Accrued liabilities                                           2,956                  -                  -                 -                 -                  -                 -            41,097                  -            44,053
  Debtor-in-possession financing                               65,000                  -                  -                 -                 -                  -                 -                 -                  -            65,000
  Taxes payable                                                     -                  -                  -                 -                 -                  -                 -             2,267                  -             2,267
Total Current Liabilities                             $        67,956    $             -   $              -   $             -   $             -   $              -   $             -   $        45,447   $              -    $      113,403

  Environmental liabilities                                          -                 -                  -                 -                 -                  -                 -            22,192                  -            22,192
  Other Non-Current Liabilities                                      -                 -                  -                 -                 -                  -                 -            26,492                  -            26,492
Total Liabilities                                     $        67,956    $             -   $              -   $             -   $             -   $              -   $             -   $        94,131   $              -    $      162,087

                                        4
  Liabilities Subject To Compromise                           727,647                  -            (7,033)                 -                 -                  -                 -          526,575            (64,998)          1,182,191

  Debtors' Equity                                            (429,921)                 -            86,803                  -                 -                  -                 -          243,512           (330,315)          (429,921)
Total Liabilities & Debtors' Equity                   $       365,682    $             -   $        79,770    $             -   $             -   $              -   $             -   $      864,218    $      (395,313)    $      914,357


 Notes:
       1   The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is unaudited and subject to future adjustment.
       2   Includes intercompany accounts between PES Holdings, LLC, Philadelphia Energy Solutions Refining and Marketing LLC, and North Yard Logistics, L.P.
       3   The title to intermediated inventory held by PES belongs to ICBCS. The inventory balance shown above has a corresponding liability balance of $21.1 million, which brings the net inventory balance to $38.1 million.
       4   The amounts classified as liabilities subject to compromise may be subject to material future adjustments depending on further developments throughout the claims review process and other events.




                                                                                                                      7
                 Case 19-11626-KG         Doc 709       Filed 12/30/19    Page 8 of 11


                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                               Case No. 19-11626 (KG)
          Debtors                                                                  Jointly Administered

               Declaration Regarding the Status of Post Petition Taxes of the Debtor
                                       November 30, 2019


Rachel Celiberti hereby declares and states:


I am the Chief Financial Officer of PES Holdings, LLC, a limited liability company organized under the
laws of the state of Delaware and a Debtor and Debtor in possession in the above-captioned chapter 11
case. In this capacity, I am familiar with the day-to-day tax operations of PES Holdings LLC, et al.

Except as otherwise indicated, all facts set forth in this declaration are based upon my personal
knowledge of the operations and finances of PES Holdings, LLC, information learned from my review of
relevant documents, and information I have received from other members of management and/or the
Debtor's advisors. I am authorized to submit this declaration on behalf of PES Holdings, LLC and, if I
were called upon to testify, I could and would testify competently to the facts set forth herein. I submit
this declaration under penalty of perjury pursuant to 28 U.S.C. Section 1746.

To the best of my knowledge, the Debtors have filed all necessary federal, state and local tax returns and
made all required post petition tax payments in connection therewith on a timely basis or have promptly
remediated any late filings or payments that may have occurred due to unintentional oversights.




Dated: December 30, 2019                                     Respectfully submitted,




                                                             Rachel Celiberti
                                                             Chief Financial Officer




                                                    8
                        Case 19-11626-KG       Doc 709       Filed 12/30/19       Page 9 of 11


                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                              Case No. 19-11626 (KG)
        Debtors                                                                                   Jointly Administered

                                             MOR-4
                   Summary of Unpaid Post Petition Accounts Payable and Aging 1
                                   As of November 30, 2019
                                    (In thousands of dollars)
                                           (Unaudited)


                                               Days Past Due
                              Current          1-30              31-60            61-90            >91           Total
Debtors                      $     2,083   $          0      $           0    $           0    $         0   $     2,083
                                 100%           0%               0%                0%              0%            100%


Notes:
   1   The post-petition accounts payable reported represent open and outstanding trade vendor invoices
       that have been entered into the Debtors' accounts payable system. The amounts classified as
       liabilities subject to compromise may be subject to material future adjustments depending on
       further developments throughout the claims review process and other events. Amounts in the table
       above are subject to future adjustments.




                                                         9
                        Case 19-11626-KG       Doc 709        Filed 12/30/19    Page 10 of 11


                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                           Case No. 19-11626 (KG)
        Debtors                                                                                Jointly Administered

                                               MOR-5
                                 Trade Accounts Receivable and Aging
                                       As of November 30, 2019
                                       (In thousands of dollars)
                                             (Unaudited)



                                                   Days Aged 1
                            Current           1-30            31-60            61-90            >91           Total
Debtors                    $         68   $          5   $           24   $            9    $         -   $      107
                               64%            5%               23%             8%               0%            100%


Notes:
         1   These amounts are aged from date of invoice and do not include provision for bad debt and
             write-offs, nor non-customer receivables. Aging percentages are calculated based on total
             trade accounts receivable.




                                                         10
                Case 19-11626-KG     Doc 709        Filed 12/30/19   Page 11 of 11


                      UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                     Case No. 19-11626 (KG)
        Debtors                                                          Jointly Administered

                                        MOR-6
                                  Debtor Questionnaire
                                    November 2019


                                                                        Yes           No
          Have any assets been sold or transferred outside
  1       the normal course of business in this reporting                             X
          period? If yes, provide an explanation below.
          Have any funds been disbursed from any
          account other than a debtor in possession
  2                                                                                   X
          account this reporting period? If yes, provide an
          explanation.
          Have all post petition tax returns been timely
  3                                                                      X
          filed? If no, provide an explanation.
          Are workers compensation, general liability and
  4       other necessary insurance coverages in effect? If              X
          no, provide an explanation.
          Have any bank accounts been opened during the
          monthly reporting period? If yes, provide
          documentation identifying the opened
  5                                                                      X
          account(s). If an investment account has been
          opened provide the required documentation
          pursuant to the Delaware Local Rule 4001-3.

Notes:
      1
          A bank account was opened on November 7, 2019. Please see MOR-1(a)
          for additional details. Additional documentation available upon request.




                                               11
